Citation Nr: 0740461	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected lumbar strain and 
degenerative disc disease of L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected decreased left toe and knee 
extensor strength, associated with lumbar strain and 
degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and October 2003 rating 
decisions issued by the RO.  

The Board remanded this case back to the RO in August 2003 
and again in April 2006 for additional development of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

There is no evidence linking the veteran's back disorder to 
his brief period of service.  Rather, during a June 2000 VA 
examination, the veteran reported that he injured his left 
knee in service and was subsequently discharged because of 
the injury.  He reported that he developed low back pain 
three years earlier.  The pain was not attributable to any 
specific trauma.  On examination, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine.  The 
examiner opined that the lumbar spine disability was 
"probably" related to the left knee injury.  No supporting 
rationale for such opinion was given.  Based on the results 
of the examination, in the appealed July 2000 rating 
decision, the RO granted service connection for lumbar strain 
and degenerative disc disease of L5-S1 and assigned 40 
percent evaluation effective February 17, 2000, the date the 
claim was received.  

In a February 2001 VA treatment record, the veteran was seen 
for history of chronic lower back pain.  He denied a history 
of direct spinal trauma.  From March 2002 to December 2003, 
the veteran received treatment in a private medical facility 
for complaints of low back pain with radiation to the left 
leg all the way down to the foot.  In a September 2002 
private medical record, the examiner noted the veteran's 
three year history of low back and left leg pain.  The 
veteran reported he had occasional numbness that radiated all 
the way to the foot.  Driving his truck for work exacerbated 
the pain.  During VA examination in July 2004 for the knee 
disorder, the examiner noted that the veteran embellished 
both his symptoms and his "weakness," since neither was 
borne out by objective findings.

The record, including the veteran's statements and testimony 
at hearings, contains no references to the fact that the 
veteran received Workers' Compensation benefits for back 
disability linked to duties associated with his occupation of 
driving trucks, including frequent heavy lifting of more than 
50 pounds, until records associated with his Social Security 
Disability claim were received.  These records make it clear 
that the veteran alleged a long history of back disability, 
dating back to 1991 after his separation from service, 
attributed to truck driving.  In June 2004 a private 
physician reported that, in his professional opinion, the 
veteran's degenerative disc disease was secondary to work 
related injuries.  

During an October 2006 VA examination, the veteran reported 
that he began having back pain sometime around 1995-1996.  He 
was seen in the VA medical center (VAMC) emergency room in 
July 1995 with one month history of back pain and was treated 
with Motrin and Robaxin.  He reported that he began driving a 
fuel truck in 1996-1997.  He was seen by a Dr. Weinsweig for 
his back and leg symptoms associated with a West Virginia 
Workers' Compensation claim filed for an injury he received 
while driving a fuel truck for Petroleum Products, where he 
was employed for 13 years.  He claimed that he had 
"bilateral bulging of L3 to S1 and loss of hydration" and 
had numbness of the 4th and 5th toes of the left foot.  He was 
advised to delay surgery.  He was off work on West Virginia 
Workers' Compensation on 2 occasions while employed at 
Petroleum Products.

In 2003, the veteran went to work driving a truck and doing 
labor, unloading railroad cars for Austin Powder Company.  He 
was off work on Workers' Compensation on 2 occasions while 
employed at Austin Powder Company.  On one occasion he was 
off work for a week and on the other occasion he was off work 
for a week and a half.  He subsequently lost his job as a 
result.  He was on Workers' Compensation for 2 years and saw 
a Dr. Thomas Vigo for disabilities associated with his West 
Virginia Workers' Compensation claim.

It is noteworthy that when the veteran filed his initial 
claim for service connection for a back disorder, and when he 
was examined and treated by VA in the years thereafter, he 
did not provide any information as to the heavy lifting 
required in his occupation or to the fact that he had 
received Workers' Compensation for back disability linked to 
his industrial duties.  Given that this information is now 
available, the RO should attempt to obtain pertinent records 
associated with this benefit and include such records in the 
claims file, so that the disability associated with 
nonservice-connected work injury can be differentiated from 
any which may be part and parcel or secondarily related to 
the service-connected left knee disorder.

After the RO obtains and associates with the claims file all 
records pertaining to the veteran's Workers' Compensation 
benefit, a more contemporaneous VA examination is necessary 
so that all symptoms due to service-connected disability can 
be properly assessed.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007), the 
need for additional evidence regarding his 
claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that VA 
will seek to provide, inform him of the 
type of evidence that he is expected to 
provide, and request that he provide any 
and all relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to 
contact the veteran in order to obtain 
information referable to all treatment 
received by him for his service-connected 
lumbar spine disability since service.  
This should include copies of all the 
records dealing with any low back medical 
care and West Virginia Workers' 
Compensation benefits received related 
thereto.  After securing the necessary 
address and release information, the 
outstanding records of any indicated 
medical treatment provider should be 
requested.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the veteran's 
claims file.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo a 
VA examination, by a physician, at an 
appropriate VA medical facility. 

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.

The examiner should conduct range of motion 
testing of the low back (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  

In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.

Considering all examination findings, the 
physician should then offer an opinion as 
to the nature and extent of any back 
disability that is proximately due to or 
the result of his service-connected knee 
disorder and the supporting rationale 
therefor.  To the extent possible, symptoms 
attributable to any chronic back disability 
resulted from the veteran's industrial 
duties (see Workers' Compensation and 
Social Security Disability records) should 
be clearly distinguished from any due to 
back disability caused by the service-
connected left knee disorder.  

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran 
by the pertinent VA medical facility.

5.  After completion of the above 
development, the veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



